Citation Nr: 0943382	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had National Guard service from December 1975 to 
December 1983, which included periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA).  
The Veteran's DD Form 214 shows ACDUTRA from December 1975 to 
May 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a December 2007 Travel 
Board hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The Board remanded this claim for further development in 
December 2008.  The development requested has been completed, 
as discussed below, and the claim is now appropriate for 
appellate review.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's low back 
disorder is related to active service or a period of ACDUTRA; 
nor was arthritis of the back manifested during or within one 
year after his separation from active service.

2.  The competent evidence weighs against a finding that the 
Veteran's low back disorder is proximately due to or the 
result of the Veteran's service-connected left knee 
disability, on either a causation or aggravation basis.  



CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in or aggravated by service, and is not due to, the 
result of, or aggravated by the his service-connected left 
knee disability.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In March 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A September 2006 letter describes how 
VA determines disability ratings and effective dates.

The Board acknowledges that the content of the March 2006 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist, in that it 
did not contain information regarding disability ratings and 
effective dates in compliance with Dingess.  However, the 
Board finds that the timing error in notice was cured by the 
issuance of the September 2006 letter and subsequent 
readjudication of the claim in the March 2007 SOC.  See 
Mayfield, 499 F.3d at 1323-24 (Fed. Cir. 2007).  

Moreover, the Veteran has not identified any evidence which 
he would have submitted if Dingess notice had been provided 
earlier, nor has he demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Tampa and Gainesville VA Medical Centers (VAMC), and the 
Veteran was afforded a VA examination in July 2006.  In a 
December 2008 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that the 
RO should send a request for the records of the Tampa VAMC 
from 1976 and 1977 and from Lakeland Regional Medical Center, 
and that a VA examination was needed to obtain a medical 
opinion regarding whether the Veteran's service-connected 
knee disability caused or aggravated his low back condition.

Following this Board's remand, the RO requested the above 
records and received a negative response from both the Tampa 
VAMC and the Lakeland Regional Medical Center.  A Formal 
Finding of Unavailability was issued by the RO with regard to 
the Tampa VAMC records in April 2009.  Moreover, the Veteran 
was afforded a VA examination in March 2009 that contained 
the requested nexus opinion.  Thus, it appears that all 
development requested by this Board in its December 2008 
remand has been completed to the extent possible, and no 
additional development is required.   
  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008).  That is to say, when a claim is based on a period of 
ACDUTRA, there must be evidence that the individual concerned 
died or became disabled during the period of ACDUTRA as a 
result of a disease or injury incurred or aggravated in the 
line of duty. In the absence of such evidence, the period of 
ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status 
for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In 
this case, service connection for residuals of a left knee 
injury was granted in a November 1977 rating action based on 
the injury to the left knee the Veteran sustained in March 
1976 during his period of ACDUTRA from December 1975 to May 
1976.  Therefore, that period of service is considered active 
service and consideration of presumptions, including 38 
U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 
(presumption of aggravation of a chronic pre-existing 
disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of 
service incurrence for certain disease) applies.  However, 
the presumptions do not apply to any other periods of ACDUTRA 
or INACDUTRA.

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that his current low back 
disorder is related to an injury he sustained while in a 
period of ACDUTRA.  Specifically, he contends that he fell 
from a telephone pole in March 1976 and has had low back pain 
since then.  In the alternative, the Veteran contends that 
his low back disorder was caused or aggravated by his 
service-connected knee disability.  The Veteran was awarded a 
20 percent evaluation effective from August 5, 1977 for a 
left knee disability in a November 1977 rating decision.  The 
left knee disability stems from the same 1976 in-service 
accident that the Veteran now contends caused his low back 
problems.      

The Veteran's STRs show no indication of back problems or 
treatment for a back injury.  The August 1975 enlistment 
examination report and medical history is negative for any 
back problems.  In March 1976, the Veteran reported that he 
fell down a telephone pole and now had left knee pain.  
However, there is no mention of back pain or injury related 
to this incident.  The fall from the pole is also documented 
in a January 1977 DA Form 2173, which lists a resulting 
diagnosis of chondromalacia, but not back pain.  

Following separation from service, the Veteran sought 
treatment at the U.S. Air Force Regional Hospital at MacDill 
(MacDill) from November 1976 to August 1977 with regard to 
knee pain resulting from the fall from the telephone pole.  
Again, there is no mention of low back pain in these records.  

In October 1977, Dr. H. V. P. from Lakeland Orthopaedic 
Clinic wrote a letter stating that he first saw and examined 
the Veteran earlier that month after the Veteran sustained an 
injury to the low back.  He was admitted to Lakeland General 
Hospital with a diagnosis of a low back strain and prescribed 
conservative treatment.  Thus, Dr. H. V. P. stated, the 
Veteran would be unable to participate in National Guard 
maneuvers that weekend.  A second November 1977 letter from 
the same doctor describes a diagnosis of low back weakness 
and spondylolysis at L4-L5.  There is no additional detail 
provided regarding the nature of the back injury in these 
letters.  However, a December 2007 Statement in Support of 
Claim states that the Veteran sustained a back injury during 
a period of ACDUTRA on October 3, 1977, which is the same 
date Dr. H. V. P. states he first treated the Veteran.  There 
are no further contemporaneous treatment records or 
documentation regarding any October 1977 back injury, nor is 
there any documentation of treatment for back pain again 
until 1983.    

The Veteran was afforded VA examinations in September 1977 
and December 1979 to address his service connection claim for 
a left knee disorder relating to the March 1976 fall.  In the 
history of the fall provided to the examiners, the Veteran 
does not mention an injury to his back or current complaints 
of back pain.  

In August 1983, the Veteran requested resignation from the 
National Guard in writing due to his left knee and back 
problems.  

During an August 1983 Medical Examination for the National 
Guard, the Veteran reported that he strained his back 6 years 
ago, but did not state that the strain occurred during a 
period of ACDUTRA, although he did specify that his left knee 
injury occurred at Fort Jackson.  He stated that was seen by 
a chiropractor and orthopedist, and also had physical therapy 
for the low back injury.  The Veteran reported residual back 
problems.    

The claims file also contains a September 1983 handwritten 
note by someone other than the Veteran stating that the 
Veteran was requesting discharge based on a civilian back 
injury and a prior LOD (Line of Duty) knee injury.  

A September 1983 statement from a training officer described 
an incident in which the Veteran was flipped in the air by a 
communications wire but there was no reference to any injury 
sustained.

Thereafter, the Veteran underwent a Fitness for Duty 
Examination at MacDill dated December 1983.  The Veteran 
reported recurrent back pain since 1979, when he strained his 
back in his civilian job.  

The Veteran was afforded 2 more VA examinations with regard 
to his left knee disability in March 1996 and September 1997.  
He again described the history of the 1976 fall from the 
telephone pole, and did not mention any injury to his back or 
subsequent back pain.  Moreover, treatment notes from the 
Tampa and Gainesville VAMCs dated in 1996 and 1997 do not 
mention any complaints of back pain or problems.  An October 
2002 VA examination addressing the 1976 left knee injury also 
fails to include any history of a back injury or back pain at 
the time of the fall.

The first documentation of the Veteran complaining of back 
pain and relating it to the 1976 fall is in a March 2006 
treatment note from the Gainesville VAMC.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The Veteran 
complained of chronic back pain since 1978 after a fall from 
a telephone pole.  He never had an MRI of the back, and had 
worsening of back pain over time to the point where it was 
constant.  The Veteran was using a cane to walk.  On 
examination, there was loss of the lumbosacral curve and 
tenderness in the lumbar and thoracic regions.  The nurse 
noted that the Veteran's films were consistent with a back 
injury and recommended an MRI.  

In June 2006, the Veteran reported to VA's Lake City 
Emergency Room with complaints of a back ache after being 
involved in a motor vehicle accident the day prior.  The 
Veteran reported spasms in his neck and back and occasional 
tingling in his arm.  X-rays revealed persistent mild 
compression deformity of the L1 vertebral body and grade I 
anterior spondylolisthesis of L5-L6.  He also had mild 
compression deformity in the T12 vertebral body.  Magnetic 
Resonance Imaging (MRI) showed mild facet hypertrophy, 
anterolisthesis of L4 on L5 and pseudodisc herniation 
compressing the L4 nerve root.  

In July 2006, the Veteran was afforded a VA examination.  The 
examiner reviewed the claims file.  The Veteran gave a 
history of back pain since he fell down from a telephone pole 
in 1976.  He also stated that he strained his back in 1978 or 
1979 when he was moving objects; the Veteran did not indicate 
that this injury was service related.  Moreover, the Veteran 
reported that he was recently in a motor vehicle accident 
when he was hit from behind and had a lot of cervical pain in 
June 2006.  Physical examination was accomplished.  Thoracic 
x-rays from June 2006 showed mild degenerative joint disease, 
and lumbar x-rays from the same month showed compression 
deformities, as described above.  The examiner assessed a 
lumbar strain, and concluded that he could not provide an 
opinion as to whether the current back condition was related 
to the 1976 fall from the telephone pole without resorting to 
speculation.  He did note, however, that there was no back 
pain recorded in the documentation regarding the 1976 fall, 
and that the Veteran had a history of low back pain that was 
likely exacerbated by the June 2006 motor vehicle accident.  

In March 2009, the Veteran was afforded a second VA 
examination following this Board's remand.  The examiner 
noted the Veteran retired from construction/security in 2006.  
A February 2008 MRI of the lumbar spine was reviewed and 
thorough examination was conducted.  The examiner assessed 
degenerative disc disease of the lumbosacral spine, a 
herniated disc at L4-L5, clinical evidence of right S1 
radiculopathy, and a cervical strain.  Further, the examiner 
opined that the Veteran's current back condition was less 
likely as not caused by or aggravated by his service-
connected left knee disability.  The opinion was based on a 
review of the medical records, medical literature, and 
clinical experience.  There was nothing in the literature to 
support the theory that his left knee condition would cause 
or aggravate the significant degenerative joint disease of 
the lumbosacral spine or his herniated disc at L4-L5.  
Rather, the back condition was most likely the result of his 
years in construction with heavy physical labor.  

Finally, the claims file includes a December 2007 statement 
from the Veteran's brother that says that he noticed the 
Veteran was guarding his back when getting up from a sitting 
position when the Veteran visited around the time of 
Thanksgiving in 1977.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307 and 3.309, as there is no evidence 
that the Veteran manifested symptoms of arthritis in his back 
either in service or within one year after his separation 
from active service in May 1976.  Again, the presumptions do 
not apply to any other period of ACDUTRA or INACDUTRA.

Next, based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against a finding that 
the Veteran's current back disorder resulted from any injury 
or incident during a period of ACDUTRA.  

The Veteran's service records document the March 1976 fall 
that occurred during an ACDUTRA period, as well as subsequent 
treatment for the Veteran's left knee injury.  However, there 
is no mention of back pain or a back injury anywhere in the 
Veteran's service records.  Although the Board is sympathetic 
with the Veteran's expression of concern about not being 
given the opportunity to discuss his back injury 
contemporaneously with the knee injury, as the knee injury 
was more pressing at the time, that rationale would not apply 
at the time the Veteran filed his claim for service 
connection after discharge from service.  The Veteran filed a 
claim for service connection for his knee problems in August 
1977, but did not file a claim for back pain, even though he 
now attributes both disorders to the same 1976 incident.  In 
a report of accidental injury submitted by the Veteran in 
September 1977 he again stated that he injured his leg in the 
pole incident; he did not make any mention of an injury to 
the back.  

Next, the Veteran sought treatment at a civilian clinic, the 
Lakeland Orthopedic Clinic, in October 1977 for back pain, 
but the note does not mention that the back strain occurred 
during ACDUTRA.  There is no other documentation indicating 
that the back strain occurred during a period of ACDUTRA.  It 
was not until December 2007 that the Veteran attributed the 
October 1977 strain to his duties for the National Guard.  
The next complaint of back pain is found in a 1983 letter of 
resignation, and is accompanied by a note written by another 
individual stating that the resignation was requested in part 
due to a civilian back injury.  The note also specifically 
mentions that the knee disorder was incurred in the Line of 
Duty, clearly separating the mechanism of the back injury 
from that of the knee injury.  Moreover, in the August 1983 
Medical Examination Report, the Veteran reported a back 
injury 6 years prior, but did not state that it occurred 
while on ACDUTRA.  By contrast, he provided a history of his 
1976 knee injury and specifically attributed it to his 
National Guard duties.  Additionally, during an October 1983 
examination for the National Guard, the Veteran reported a 
1979 back injury incurred in his civilian job.  The first 
time the Veteran attributed his back pain to the 1976 fall 
was in 2006, 30 years after the incident occurred and 
subsequent to filing this claim.  He has not provided any 
competent opinions relating the current back disorder to the 
1976 fall or to any other incident in any period of ACDUTRA 
or INACDUTRA.  Moreover, the March 2009 VA examiner opined 
that the Veteran's current back disorder was likely caused by 
his years in construction work.  Thus, the Board finds that 
because of the inconsistencies of the Veteran's reports of 
onset and continuity of back problems over the years, his 
assertions of service connection are not credible.  The 
preponderance of the competent and credible evidence, as 
explained below, weighs against a grant of service connection 
on a direct basis.

Next, the Board finds that the preponderance of the evidence 
weighs against a finding that the Veteran's service-connected 
left knee disability caused or aggravated his current back 
disorder.  

The only competent opinion addressing whether the knee 
disability caused or aggravated the back disorder is that of 
the March 2009 VA examiner.  The examiner's review of records 
and physical examination were thorough, and he provided an 
adequate basis for his opinion that it was less likely than 
not that the knee disability caused or aggravated the back 
disorder.  Thus, the Board finds the VA examiner's opinion to 
be credible and adequate, and that the evidence weighs 
against a grant of service connection on a secondary or 
aggravation basis.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current back pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the Federal Circuit Court has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of complex issues which involve 
medical knowledge, such as in this case the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The Veteran's service 
records show no evidence of any back injury or back pain 
during active service or any subsequent period of ACDUTRA or 
INACDUTRA.  As stated above, there was documentation of a 
back injury in 1977, but it was not attributed to a period of 
ACDUTRA.  Moreover, in 1983, the Veteran reported a back 
injury 6 years prior and did not relate it to any period of 
ACDUTRA.  Additionally, a 1983 note specifies that the 
Veteran was requesting resignation for a civilian back 
injury.  It was not until 2006 that the Veteran attributed 
his back pain to the 1976 fall from the telephone pole.  
While he may be sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Medical records, including VA examinations, between those 
mentioned in 1983 and 2006 refer to knee problems but make no 
mention of back problems, thus contradicting the Veteran's 
claim of continuity of symptomatology since the 1976 
incident.  Therefore, the absence of documented complaints or 
treatment for a back injury stemming from an in-service 
injury for 30 years following his discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, there are no competent opinions relating the 
Veteran's current back problems to active service, ACDUTRA or 
INACDUTRA.  Finally, the Veteran is not competent to render 
an opinion as to the etiology of his back pain-namely, as to 
whether his left knee disability caused or aggravated his 
back pain.  Espiritu, 2 Vet. App. at 495 (1992).  The only 
competent opinion regarding that matter is a negative one, as 
described above.  Accordingly, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.    

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


